By Judge Michael P. McWeeny
This matter comes before the Court on Defendant’s Motion for Reconsideration of the Court’s ruling on modification of spousal and child support. The issue is whether the Court must make its ruling retroactive to file date of filing the motion for modification of support; after considering the issue, the Court denies the Motion for Reconsideration.
Virginia Code § 20-108 provides that a support order “may be modified with respect to any period during which there is a pending petition for modification —” Using this discretion and considering all of the circumstances of this case, the Court ruled that the modification would be retroactive to January 1, 1999, approximately five months after file petition was filed.
Defendant argues that the language of Virginia Code § 20-108.1 controls and provides that “Liability for support shall be determined retroactively for the period measured from the date that the proceeding was commenced by the filing of an action with the court....” However, this code section only relates to the initial filing of the cause of action and the initial support determination. The language of Virginia Code § 20-108 applies to modifications of support and gives the Court discretion in the determination of retroactivity.
For the above-stated reasons, Defendant’s Motion for Reconsideration is denied.